Citation Nr: 1014253	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  03-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for hepatitis C on an extra-schedular basis under 
38 C.F.R. § 3.321(b). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to 
February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2001 and September 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The Veteran testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in August 2004.  

This case previously reached the Board in February 2006.  In 
a February 2006 decision, the Board determined that referral 
of the hepatitis C increased rating claim to the Director of 
Compensation and Pension Service for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) was not warranted.  

The Veteran appealed this decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to an October 
2007 Order and Joint Motion, the Court partially vacated and 
remanded the Board's decision with regard to an extra-
schedular evaluation.  That is, the Court found that the 
Board had not provided adequate reasons and bases for its 
denial of referral an extra-schedular rating under 
§ 3.321(b).  The Court instructed the Board to explain why 
the Veteran's service-connected hepatitis C did not show or 
cause marked interference with employment per § 3.321(b), a 
factor which would necessitate a referral to the Director of 
Compensation and Pension Service for an extra-schedular 
evaluation.  The other issues previously on appeal - an 
increased rating for hepatitis C on a schedular basis and an 
earlier effective date, were dismissed by the Court.  In this 
regard, the Joint Motion noted that the Board's previous 
determination on these issues was not to be disturbed.  
 
Upon return from the Court, the Board in February 2008 
remanded the extra-schedular claim to the RO in compliance 
with the Court's instructions.  The RO has completed its 
development, and now the case has returned to the Board for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the issue of entitlement to a TDIU has 
been added to the present appeal.  Previously, in its October 
2007 Order and Joint Motion, the Court did not address 
entitlement to a TDIU as part of the appeal.  However, the 
Court recently held that a request for a TDIU, whether 
expressly raised by Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, 
can be part of a claim for an initial rating for a 
disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  In other words, if during the course of an initial 
rating appeal, the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an initial rating 
is sought, then part and parcel with the initial rating claim 
is the issue whether a TDIU is warranted as a result of that 
disability.  Id.  

In the present case, the Veteran has repeatedly asserted that 
he is unemployable due to his service-connected disabilities.  
Therefore, the Board finds that both the claimant and the 
evidence of record have reasonably raised the issue of 
entitlement to a TDIU.  Since entitlement to a TDIU is part 
of the Veteran's initial rating claim, the proper remedy here 
is for the Board to remand, rather than refer, the TDIU issue 
to the AOJ for proper development and adjudication.  See 
VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996).  The Board 
emphasizes that at this juncture, the RO has already 
developed the TDIU issue (see, e.g., August 2008 VCAA 
letter), as well as adjudicated it (see January 2009 and 
January 2010 Supplemental Statement of the Cases (SSOCs)).  

However, before addressing the merits of the appeal, the 
Board finds that additional development of the evidence is 
required. 

First, in a December 2009 Disabled American Veterans Form, it 
was noted that the Veteran was recently hospitalized at the 
Tuscaloosa, Alabama VA Medical Center (VAMC).  It is unclear 
whether he was hospitalized for a service-connected 
disability, to include his hepatitis C.  But if he was, these 
records would certainly be relevant to the extra-schedular 
claim.  At this juncture, there have been no attempts to 
secure these records.  In this regard, VA's duty to assist 
includes obtaining records of the Veteran's relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  If 
these records exist, the Agency of Original Jurisdiction 
(AOJ) should obtain them on remand.  

Second, the RO already has already secured records pertinent 
to the Veteran's Social Security Administration (SSA) 
disability appeal, up until May of 2003.  But according to a 
September 2009 Vocational Rehabilitation Independent Living 
Assessment, the Veteran indicated that his SSA disability 
appeal is still continuing.  In this vein, any SSA disability 
records dated since May 2003 are not on file and should be 
obtained before deciding his TDIU and extra-schedular claim 
since these records may specifically concern the particular 
service-connected conditions at issue.  38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the Veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Moreover, as to a TDIU, 
the Court has indicated that a SSA determination is critical 
to a determination of the Veteran's ability to engage in 
substantially gainful employment.  Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  Thus, a remand is warranted to obtain 
these records.  

On a side note, the Board in its February 2008 remand 
previously found that the Veteran failed to meet the 
percentage requirement for a TDIU under 38 C.F.R. § 4.16(a).  
As such, the Board determined that a remand for an extra-
schedular evaluation for a TDIU under 38 C.F.R. § 4.16(b) was 
warranted.  However, in the January 2009 SSOC, the RO found 
that from January 16, 2004, the Veteran actually met the 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), 
since the combined service-connected disability rating is 60 
percent with consideration of the bilateral factor, and the 
fact that the cold-weather lower extremity disabilities are 
rated as one disability due to their common etiology.  
38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Since this finding is in 
the Veteran's favor, the Board will follow the RO's 
interpretation of 38 C.F.R. § 4.16 in concluding that the 
percentage requirement for a TDIU are met as of January 16, 
2004.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the VAMC in Tuscaloosa, Alabama, 
to determine if the Veteran has been 
treated there since April 2008, to 
include a recent December 2009 
hospitalization.  In addition, contact 
the VAMC in Jackson, Mississippi to 
determine if the Veteran has been treated 
there since December 2008.  If he has, 
obtain these records.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.	Request from the SSA all records 
associated with the Veteran's 
disability claim since the last May 
2003 SSA decision.  Request copies of 
the disability determination and all 
medical records considered.  If no 
records are available or do not exist, 
a response to that effect must be 
documented in the claims file, and the 
Veteran must be notified. 

3.	Then readjudicate the issues of 
entitlement to a TDIU and entitlement to 
an increased rating for hepatitis C on an 
extra-schedular basis under 38 C.F.R. 
§ 3.321(b).  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



